Citation Nr: 1241900	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  11-05 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a total disability rating for individual unemployability (TDIU).

2.  Entitlement to a rating greater than 20 percent for a left hand disorder.  

3.  Whether there is new and material evidence to reopen a claim for service connection for depuytren's contracture of the right hand.

4.  Whether there is new and material evidence to reopen a claim for service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1955 to August 1959.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The issues of service connection for hypertension, arthrosclerosis, diabetes, and peripheral neuropathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2012 brief.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 2010 rating decision, the RO denied a TDIU and an increased rating for a left hand disorder and declined to reopen the claims of service connection for depuytren's contracture of the right hand and a lumbar spine disorder.  Subsequently in August 2010, the Veteran submitted a statement which the Board interprets as a notice of disagreement with each denial:  the Veteran indicated that he disagreed with the decision; although he said he particularly disagreed with issue 3 (the denial of a TDIU), he did not limit his agreement to that issue.  A Statement of the Case has not been prepared as of yet for any issue other than the claim of entitlement to a TDIU.  An unprocessed notice of disagreement must be remanded to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the claim for an increased rating for a left hand disorder and applications to reopen the claims of service connection for depuytren's contracture of the right hand and a lumbar spine disorder must be remanded for issuance of a Statement of the Case on appeal.  

Further development is also needed on the claim for a TDIU.  Specifically, an opinion must be obtained to determine whether the service-connected disabilities, alone or in aggregate, rendered the Veteran unable to secure or follow a substantially gainful occupation, or otherwise precluded substantially gainful employment at any time during the appellate period.  

Accordingly, the case is REMANDED for the following action:

1. Issue a Statement of the Case addressing the claim for an increased rating for a left hand disorder and applications to reopen the claims of service connection for depuytren's contracture of the right hand and a lumbar spine disorder.  The Veteran and his representative must be clearly advised of the need, and time limit, within which to file a Substantive Appeal if the Veteran desires to continue his appeal with respect to these matters.  Thereafter, these issues are to be returned to the Board only if an adequate and timely substantive appeal is filed. 

2.  Ensure that the record includes up-to-date VA treatment records.

3.  Obtain an opinion as to whether it is at least as likely as not that the service-connected disabilities (PTSD, left hand disability, tinnitus, hearing loss, and left ring finger scar with flexion deformity) collectively render the Veteran unable to secure or follow a substantially gainful occupation.  The examiner must provide an explanation for any opinion expressed, with discussion of the December 2010 VA examiner's determination that the Veteran would have difficulty maintaining employment due to his PTSD.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

4.  Thereafter, readjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the appellant must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


